EXHIBIT 10.6

GUARANTY

GUARANTY, dated as of December [__], 2014, made by each of the undersigned (each
a "Guarantor", and collectively, the "Guarantors"), in favor of the "Purchasers"
(as defined below) party to the Securities Purchase Agreement referenced below.

W

I T N E S S E T H :



WHEREAS, S&W Seed Company, a Nevada corporation (the "Company"), and each party
listed as a "Purchaser" thereunder (together with their respective successors
and assigns, each a "Purchaser", and collectively, the "Purchasers") are parties
to that certain Securities Purchase Agreement, dated as of December [__], 2014
(the "Securities Purchase Agreement"), pursuant to which, among other things,
the Purchasers shall purchase from the Company certain senior secured
convertible "Debentures" (as defined in the Securities Purchase Agreement)
(collectively, the "Debentures");

WHEREAS, the Purchasers have requested, and the Guarantors have agreed, that the
Guarantors shall execute and deliver to the Purchasers, a guaranty guaranteeing
all of the obligations of the Company under the Securities Purchase Agreement,
the Debentures and the other "Transaction Documents" (as defined in the
Securities Purchase Agreement, the "Transaction Documents");

WHEREAS, pursuant to a Pledge and Security Agreement, dated as of the date
hereof (the "Security Agreement"), the Company and the Guarantors have granted
to Hudson Bay Fund LP, as collateral agent for the Purchasers (in such capacity,
the "Collateral Agent"), a security interest in and lien on their assets to
secure their respective obligations under this Guaranty, the Securities Purchase
Agreement, the Debentures and the other Transaction Documents; and

WHEREAS, each Guarantor has determined that the execution, delivery and
performance of this Guaranty directly benefits, and is in the best interest of,
such Guarantor.

NOW, THEREFORE, in consideration of the premises and the agreements herein and
for other consideration, the sufficiency of which is hereby acknowledged, each
Guarantor hereby agrees with each Purchaser as follows:

SECTION 1.   Definitions. Reference is hereby made to the Securities Purchase
Agreement and the Debentures for a statement of the terms thereof. All terms
used in this Guaranty, which are defined in the Securities Purchase Agreement or
the Debentures and not otherwise defined herein, shall have the same meanings
herein as set forth therein.

SECTION 2.   Guaranty. The Guarantors, jointly and severally, hereby
unconditionally and irrevocably, guaranty (a) the punctual payment, as and when
due and payable, by stated maturity or otherwise, of all obligations and any
other amounts now or hereafter owing by the Company in respect of the Securities
Purchase Agreement, the Debentures and the other Transaction Documents,
including, without limitation, all interest that accrues after the commencement
of any proceeding commenced by or against any the Company or any Guarantor under
any provision of the Bankruptcy Code (Chapter 11 of Title 11 of the

--------------------------------------------------------------------------------



United States Code) or under any other bankruptcy or insolvency law, assignments
for the benefit of creditors, formal or informal moratoria, compositions, or
extensions generally with creditors, or proceedings seeking reorganization,
arrangement, or other similar relief (an "Insolvency Proceeding"), whether or
not the payment of such interest is unenforceable or is not allowable due to the
existence of such Insolvency Proceeding, and all fees, commissions, expense
reimbursements, indemnifications and all other amounts due or to become due
under any of the Transaction Documents, and any and all expenses (including
reasonable counsel fees and expenses) reasonably incurred by the Purchasers or
the Collateral Agent in enforcing any rights under this Guaranty (such
obligations, to the extent not paid by the Company, being the "Guaranteed
Obligations") and (b) the punctual and faithful performance, keeping, observance
and fulfillment by the Company of all of the agreements, conditions, covenants
and obligations of the Company contained in the Securities Purchase Agreement,
the Debentures and the other Transaction Documents. Without limiting the
generality of the foregoing, each Guarantor's liability hereunder shall extend
to all amounts that constitute part of the Guaranteed Obligations and would be
owed by the Company to the Purchasers under the Securities Purchase Agreement
and the Debentures but for the fact that they are unenforceable or not allowable
due to the existence of an Insolvency Proceeding involving any Guarantor or the
Company (each, a "Transaction Party").

SECTION 3.   Guaranty Absolute; Continuing Guaranty; Assignments.

The Guarantors, jointly and severally, guaranty that the Guaranteed Obligations
will be paid strictly in accordance with the terms of the Transaction Documents,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Purchasers with
respect thereto. The obligations of each Guarantor under this Guaranty are
independent of the Guaranteed Obligations, and a separate action or actions may
be brought and prosecuted against any Guarantor to enforce such obligations,
irrespective of whether any action is brought against any Transaction Party or
whether any Transaction Party is joined in any such action or actions. The
liability of any Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives,
to the extent permitted by law, any defenses it may now or hereafter have in any
way relating to, any or all of the following:

any lack of validity or enforceability of any Transaction Document or any
agreement or instrument relating thereto;

any change in the time, manner or place of payment of, or in any other term of,
all or any of the Guaranteed Obligations, or any other amendment or waiver of or
any consent to departure from any Transaction Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Transaction Party or otherwise;

any taking, exchange, release or non-perfection of any collateral with respect
to the Guaranteed Obligations, or any taking, release or amendment or waiver of
or consent to departure from any other guaranty, for all or any of the
Guaranteed Obligations; or

- 2 -

--------------------------------------------------------------------------------



any change, restructuring or termination of the corporate, limited liability
company or partnership structure or existence of any Transaction Party.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Purchaser or any other Person upon the
insolvency, bankruptcy or reorganization of any Transaction Party or otherwise,
all as though such payment had not been made.

This Guaranty is a continuing guaranty and shall (i) remain in full force and
effect until the complete conversion of all of the Company's obligations under
the Debentures to equity securities of the Company and/or indefeasible payment
in full in cash of all obligations under the Debentures (together with any
matured indemnification obligations as of the date of such conversion and/or
payment, but excluding any inchoate or unmatured contingent indemnification
obligations) and payment of all other amounts payable under this Guaranty
(excluding any inchoate or unmatured contingent indemnification obligations) and
(ii) be binding upon each Guarantor and its respective successors and assigns.
This Guaranty shall inure to the benefit of and be enforceable by the Purchasers
and their respective successors, and permitted pledgees, transferees and
assigns. Without limiting the generality of the foregoing sentence, any
Purchaser may pledge, assign or otherwise transfer all or any portion of its
rights and obligations under and subject to the terms of any Transaction
Document to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Purchaser herein
or otherwise, in each case as provided in the Securities Purchase Agreement or
such Transaction Document. Notwithstanding the foregoing and for the avoidance
of doubt, this Guaranty will expire and each Guarantor will be released from its
obligation hereunder upon the complete conversion of all of the Company's
obligations under the Debentures to equity securities of the Company and/or
indefeasible payment in full in cash of all obligations under the Debentures
(together with any matured indemnification obligations as of the date of such
conversion and/or payment, but excluding any inchoate or unmatured contingent
indemnification obligations) and payment of all other amounts payable under this
Guaranty (excluding any inchoate or unmatured contingent indemnification
obligations).

SECTION 4.   Waivers. To the extent permitted by applicable law, each Guarantor
hereby waives promptness, diligence, notice of acceptance and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that the Purchasers or the Collateral Agent exhaust any right or
take any action against any Transaction Party or any other Person or any
Collateral (as defined in the Security Agreement). Each Guarantor acknowledges
that it will receive direct and indirect benefits from the financing
arrangements contemplated herein and that the waiver set forth in this Section 4
is knowingly made in contemplation of such benefits. The Guarantors hereby waive
any right to revoke this Guaranty, and acknowledge that this Guaranty is
continuing in nature and applies to all Guaranteed Obligations, whether existing
now or in the future.

SECTION 5.   Subrogation. No Guarantor may exercise any rights that it may now
or hereafter acquire against any Transaction Party or any other guarantor that
arise from the existence, payment, performance or enforcement of any Guarantor's
obligations under this Guaranty, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the

- 3 -

--------------------------------------------------------------------------------



Purchasers or the Collateral Agent against any Transaction Party or any other
guarantor or any Collateral (as defined in the Security Agreement), whether or
not such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from any
Transaction Party or any other guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security solely
on account of such claim, remedy or right, unless and until the complete
conversion of all of the Company's obligations under the Debentures to equity
securities of the Company and/or indefeasible payment in full in cash of all
obligations under the Debentures (together with any matured indemnification
obligations as of the date of such conversion and/or payment, but excluding any
inchoate or unmatured contingent indemnification obligations) and payment of all
other amounts payable under this Guaranty (excluding any inchoate or unmatured
contingent indemnification obligations). If any amount shall be paid to a
Guarantor in violation of the immediately preceding sentence at any time prior
to the later of the payment in full in cash of the Guaranteed Obligations and
all other amounts payable under this Guaranty, such amount shall be held in
trust for the benefit of the Purchasers and shall forthwith be paid ratably to
the Purchasers to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Guaranty, whether matured or unmatured, in
accordance with the terms of the Transaction Documents, or to be held as
collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising. If (a) any Guarantor shall make payment to the
Purchasers of all or any part of the Guaranteed Obligations, and (b) the
Purchasers receive the complete conversion of all of the Company's obligations
under the Debentures to equity securities of the Company and/or indefeasible
payment in full in cash of all obligations under the Debentures (together with
any matured indemnification obligations as of the date of such conversion and/or
payment, but excluding any inchoate or unmatured contingent indemnification
obligations) and payment of all other amounts payable under this Guaranty
(excluding any inchoate or unmatured contingent indemnification obligations),
the Purchasers will, at such Guarantor's request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment by such Guarantor.

SECTION 6.   Representations, Warranties and Covenants.

Each Guarantor hereby represents and warrants as of the date first written above
as follows:

Each Guarantor (A) is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization as set forth on the signature pages
hereto, (B) has all requisite corporate, limited liability company or limited
partnership power and authority to conduct its business as now conducted and as
presently contemplated and to execute and deliver this Guaranty and each other
Transaction Document to which the Guarantor is a party, and to consummate the
transactions contemplated hereby and thereby and (C) is duly qualified to do
business and is in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary except where the failure to be so qualified
would not result in a Material Adverse Effect.

- 4 -

--------------------------------------------------------------------------------



The execution, delivery and performance by each Guarantor of this Guaranty and
each other Transaction Document to which such Guarantor is a party (A) have been
duly authorized by all necessary corporate, limited liability company or limited
partnership action, (B) do not and will not contravene its charter or by-laws,
its limited liability company or operating agreement or its certificate of
partnership or partnership agreement, as applicable, or any applicable law or
any contractual restriction binding on the Guarantor or its properties do not
and will not result in or require the creation of any lien (other than pursuant
to any Transaction Document) upon or with respect to any of its properties, and
(C) do not and will not result in any default, noncompliance, suspension,
revocation, impairment, forfeiture or nonrenewal of any material permit,
license, authorization or approval applicable to it or its operations or any of
its properties.

No authorization or approval or other action by, and no notice to or filing
with, any governmental authority is required in connection with the due
execution, delivery and performance by the Guarantor of this Guaranty or any of
the other Transaction Documents to which the Guarantor is a party (other than
expressly provided for in any of the Transaction Documents).

Each of this Guaranty and the other Transaction Documents to which the Guarantor
is or will be a party, when delivered, will be, a legal, valid and binding
obligation of the Guarantor, enforceable against the Guarantor in accordance
with its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, suretyship or other similar
laws and equitable principles (regardless of whether enforcement is sought in
equity or at law).

There is no pending or, to the best knowledge of the Guarantor, threatened
action, suit or proceeding against the Guarantor or to which any of the
properties of the Guarantor is subject, before any court or other governmental
authority or any arbitrator that (A) if adversely determined, could reasonably
be expected to have a Material Adverse Effect or (B) relates to this Guaranty or
any of the other Transaction Documents to which the Guarantor is a party or any
transaction contemplated hereby or thereby.

The Guarantor (A) has read and understands the terms and conditions of the
Securities Purchase Agreement, the Debentures and the other Transaction
Documents, and (B) now has and will continue to have independent means of
obtaining information concerning the affairs, financial condition and business
of the Company and the other Transaction Parties, and has no need of, or right
to obtain from the Collateral Agent or any Purchaser, any credit or other
information concerning the affairs, financial condition or business of the
Company or the other Transaction Parties that may come under the control of the
Collateral Agent or any Purchaser.

The Guarantor covenants and agrees that until the complete conversion of all of
the Company's obligations under the Debentures to equity securities of the
Company and/or indefeasible payment in full in cash of all obligations under the
Debentures (together with any matured indemnification obligations as of the date
of such conversion and/or payment, but excluding any inchoate or unmatured
contingent indemnification obligations) and payment of all other amounts payable
under this Guaranty (excluding any inchoate or unmatured contingent

- 5 -

--------------------------------------------------------------------------------



indemnification obligations), it will comply with each of the covenants (except
to the extent applicable only to a public company) which are set forth in
Section 4 of the Securities Purchase Agreement as if the Guarantor were a party
thereto.

SECTION 7.   Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, the Collateral Agent and any Purchaser may, and is hereby
authorized to, at any time and from time to time, without notice to the
Guarantors (any such notice being expressly waived by each Guarantor) and to the
fullest extent permitted by law, set-off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by any Purchaser to or for the credit or the
account of any Guarantor against any and all obligations of the Guarantors now
or hereafter existing under this Guaranty or any other Transaction Document,
irrespective of whether or not Collateral Agent or any Purchaser shall have made
any demand under this Guaranty or any other Transaction Document and although
such obligations may be contingent or unmatured. Collateral Agent and each
Purchaser agrees to notify the relevant Guarantor promptly after any such
set-off and application made by such Purchaser, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of the Collateral Agent or any Purchaser under this Section 7 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Collateral Agent or such Purchaser may have under
this Guaranty or any other Transaction Document in law or otherwise.

SECTION 8.   Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by overnight mail or by
certified mail, postage prepaid and return receipt requested), telecopied or
delivered, if to any Guarantor, to the address for such Guarantor set forth on
the signature page hereto, or if to any Purchaser, to it at its respective
address set forth in the Securities Purchase Agreement; or as to any Person at
such other address as shall be designated by such Person in a written notice to
such other Person complying as to delivery with the terms of this Section 8. All
such notices and other communications shall be effective (i) if mailed (by
certified mail, postage prepaid and return receipt requested), when received or
three Business Days after deposited in the mails, whichever occurs first; (ii)
if telecopied, when transmitted and confirmation is received, provided same is
on a Business Day and, if not, on the next Business Day; or (iii) if delivered
by hand, upon delivery, provided same is on a Business Day and, if not, on the
next Business Day.

SECTION 9.   CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER TRANSACTION
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF
NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH GUARANTOR HEREBY
IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS. NOTHING HEREIN SHALL AFFECT THE RIGHT
OF THE PURCHASERS TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST EACH GUARANTOR IN ANY
OTHER JURISDICTION. ANY GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED

- 6 -

--------------------------------------------------------------------------------



BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH GUARANTOR
HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
GUARANTY AND THE OTHER TRANSACTION DOCUMENTS.

SECTION 10.   WAIVER OF JURY TRIAL, ETC. EACH GUARANTOR HEREBY WAIVES ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY
RIGHTS UNDER THIS GUARANTY OR THE OTHER TRANSACTION DOCUMENTS, OR UNDER ANY
AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR
WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR
ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH THIS
GUARANTY OR THE OTHER TRANSACTION DOCUMENTS, AND AGREES THAT ANY SUCH ACTION,
PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
EACH GUARANTOR CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY PURCHASER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY PURCHASER WOULD
NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE
FOREGOING WAIVERS. EACH GUARANTOR HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PURCHASERS ENTERING INTO THE OTHER TRANSACTION
DOCUMENTS.

SECTION 11.   Taxes.

All payments made by any Guarantor hereunder or under any other Transaction
Document shall be made in accordance with the terms of the respective
Transaction Document and shall be made without set-off, counterclaim, deduction
or other defense. All such payments shall be made free and clear of and without
deduction for any present or future taxes, levies, imposts, deductions, charges
or withholdings, and all liabilities with respect thereto, excluding taxes
imposed on the net income of any Purchaser by the jurisdiction in which such
Purchaser is organized or where it has its principal lending office (all such
nonexcluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities, collectively or individually, "Taxes"). If any Guarantor shall be
required to deduct or to withhold any Taxes from or in respect of any amount
payable hereunder or under any other Transaction Document:

the amount so payable shall be increased to the extent necessary so that after
making all required deductions and withholdings (including Taxes on amounts
payable to any Purchaser pursuant to this sentence) each Purchaser receives an
amount equal to the sum it would have received had no such deduction or
withholding been made,

- 7 -

--------------------------------------------------------------------------------



such Guarantor shall make such deduction or withholding,

such Guarantor shall pay the full amount deducted or withheld to the relevant
taxation authority in accordance with applicable law, and

as promptly as possible thereafter, such Guarantor shall send the Purchasers an
official receipt (or, if an official receipt is not available, such other
documentation as shall be satisfactory to the Purchasers, as the case may be)
showing payment.  In addition, each Guarantor agrees to pay any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies that arise from any payment made hereunder or from the
execution, delivery, registration or enforcement of, or otherwise with respect
to, this Agreement or any other Transaction Document (collectively, "Other
Taxes").

Each Guarantor hereby indemnifies and agrees to hold the Collateral Agent and
each Purchaser (each an "Indemnified Party") harmless from and against Taxes or
Other Taxes (including, without limitation, any Taxes or Other Taxes imposed by
any jurisdiction on amounts payable under this Section 11) paid by any
Indemnified Party  as a result of any payment made hereunder or from the
execution, delivery, registration or enforcement of, or otherwise with respect
to, this Agreement or any other Transaction Document, and any liability
(including penalties, interest and expenses for nonpayment, late payment or
otherwise) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted.  This indemnification shall
be paid within 30 days from the date on which such Purchaser makes written
demand therefor, which demand shall identify the nature and amount of such Taxes
or Other Taxes.

If any Guarantor fails to perform any of its obligations under this Section 11,
such Guarantor shall indemnify the Collateral Agent and each Purchaser for any
taxes, interest or penalties that may become payable as a result of any such
failure. The obligations of the Guarantors under this Section 11 shall survive
the termination of this Guaranty and the payment of the Obligations and all
other amounts payable hereunder.

SECTION 12.   Miscellaneous.

Each Guarantor will make each payment hereunder in lawful money of the United
States of America and in immediately available funds to each Purchaser, at such
address specified by such Purchaser from time to time by notice to the
Guarantors.

No amendment or waiver of any provision of this Guaranty and no consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be in writing and signed by each Guarantor and each Purchaser, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

No failure on the part of the Collateral Agent or any Purchaser to exercise, and
no delay in exercising, any right hereunder or under any other Transaction
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder or under any Transaction Document preclude any
other or further exercise thereof or the exercise of any other right. The rights
and remedies of the Collateral Agent and the Purchasers provided herein and in
the other Transaction Documents are cumulative and are in addition to, and not

- 8 -

--------------------------------------------------------------------------------



exclusive of, any rights or remedies provided by law. The rights of the
Collateral Agent and the Purchasers under any Transaction Document against any
party thereto are not conditional or contingent on any attempt by the Collateral
Agent or any Purchaser to exercise any of their respective rights under any
other Transaction Document against such party or against any other Person.

Any provision of this Guaranty that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

This Guaranty shall (i) be binding on each Guarantor and its respective
successors and assigns, and (ii) inure, together with all rights and remedies of
the Collateral Agent and the Purchasers hereunder, to the benefit of the
Collateral Agent and the Purchasers and their respective successors, transferees
and assigns. Without limiting the generality of clause (ii) of the immediately
preceding sentence, the Collateral Agent and any Purchaser may assign or
otherwise transfer its rights and obligations under the Securities Purchase
Agreement or any other Transaction Document to any other Person in accordance
with the terms thereof, and such other Person shall thereupon become vested with
all of the benefits in respect thereof granted to the Collateral Agent or such
Purchaser, as the case may be, herein or otherwise. None of the rights or
obligations of any Guarantor hereunder may be assigned or otherwise transferred
without the prior written consent of each Purchaser.

This Guaranty reflects the entire understanding of the transaction contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, entered into before the date hereof.

Section headings herein are included for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose.

This Guaranty may be executed by each party hereto on a separate counterpart,
each of which when so executed and delivered shall be an original, but all of
which together shall constitute one agreement. Delivery of an executed
counterpart by facsimile or other method of electronic transmission shall be
equally effective as delivery of an original executed counterpart.

This Guaranty shall be governed by and construed in accordance with the law of
the State of New York applicable to contracts made and to be performed therein
without regard to conflict of law principles.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

- 9 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed by
its respective duly authorized officer, as of the date first above written.

 

SEED HOLDING, LTD.

, a Nevada limited liability company



By: ____________________________
Name:
Title:


Address for Notices:
c/o S&W Seed Company
25552 South Butte Avenue
Five Points, CA 93624
Facsimile:_______________

 


STEVIA CALIFORNIA, LLC

, a California limited liability company



By: ____________________________
Name:
Title:


Address for Notices:
c/o S&W Seed Company
25552 South Butte Avenue
Five Points, CA 93624
Facsimile:_______________

 

 

 